Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities: 
Line 3 of Claim 1, Line 5 of Claim 11, and line 5 of Claim 20 refer to “one or more lane level dynamic profile”.  The examiner believes this should be “one or more lane level dynamic profiles”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 11, 13-14, 16, and 20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Slavin et al (US Pub 2014/0278052 A1).

For Claim 1, Slavin teaches A method comprising: 
receiving, by processing circuitry of a network apparatus, one or more lane level dynamic profile, each lane level dynamic profile comprising at least one dynamic parameter corresponding to at least one lane of a traversable network; ([0080-0085], simulations are run using dynamic and historic data.  Speed profiles (representative speed) are generated, which are considered by the applicant as a value that may indicate a profile.  [0046] explains how the process can be done on any number of processing circuitry, connected to a network) 
receiving, by the processing circuitry, a lane level network graph for at least a portion of the traversable network; (Figures 8 and 9 show how graphical information indicate lane connectivity is provided)
assigning, by the processing circuitry, a cost to the at least one lane based on the at least one dynamic parameter corresponding to the at least one lane; ([0077-0078], using historical data for the lanes, simulations are run that calculate likely travel times and traffic density at the lane level.  These times could be interpreted as a cost.)
performing, by the processing circuitry, a routing or navigation function using the cost assigned to the at least one lane and the lane level network graph to generate routing information; and ([0077-0084].  The times calculated in [0077-0078] are used to calculate more general routes at the lane level)
providing, by the network apparatus, the routing information such that a mobile apparatus receives the routing information.  ([0046])

For Claim 3, Slavin teaches The method of Claim 1, further comprising: 
receiving real-time or near real-time traffic information; and ([0077], [0082])
modifying the lane level network graph based on the real-time or near real-time traffic information, wherein the routing or navigation function is performed based on the modified lane level network graph.  ([0077], the real time measurement data is combined with historic measurements to create new data for travel times and traffic densities.  Travel time is directly related to representative speed, which is considered a value that would count as a lane profile.  Additionally, according to applicant’s specification, [0005], changing the “profile” may be included in the lane level network graph, so changing this value also changes and updates the graph.)

For Claim 4, Slavin teaches The method of Claim 1, wherein the at least one dynamic parameter comprises at least one of (a) a representative speed, (b) a sudden braking index, (c) a sudden action index, or (d) an action index.  ([0080-0085], simulations are run using dynamic and historic data.  Speed profiles (representative speed) are generated, which are considered by the applicant as a value that may indicate a profile.  [0046] explains how the process can be done on any number of processing circuitry, connected to a network)

For Claim 6, Slavin teaches The method of Claim 1, wherein the routing or navigation function comprises determining a lane level route from an origin location to a destination location.  ([0002])

For Claim 11, Slavin teaches An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: ([0046] explains how the process can be done on any number of processing circuitry, connected to a network.  In order for the processing circuitry to communicate with a network, an communications interface is heavily indicated.  Similarly, a memory storing computer program code is heavily indicated at, as processors typically require memory to store instructions.)
receive one or more lane level dynamic profile, each lane level dynamic profile comprising at least one dynamic parameter corresponding to at least one lane of a traversable network;  ([0080-0085], simulations are run using dynamic and historic data.  Speed profiles (representative speed) are generated, which are considered by the applicant as a value that may indicate a profile. )
receive a lane level network graph for at least a portion of the traversable network; (Figures 8 and 9 show how graphical information indicate lane connectivity is provided)
assign a cost to the at least one lane based on the at least one dynamic parameter corresponding to the at least one lane;  - 53 - AttyDkt: 064359/535377 ([0077-0078], using historical data for the lanes, simulations are run that calculate likely travel times and traffic density at the lane level.  These times could be interpreted as a cost.)
LEGAL02/39231628v1perform a routing or navigation function using the cost assigned to the at least one lane and the lane level network graph to generate routing information; and ([0077-0084].  The times calculated in [0077-0078] are used to calculate more general routes at the lane level)
provide the routing information such that a mobile apparatus receives the routing information.  ([0046])

For Claim 13, Slavin teaches The apparatus of Claim 11, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: 
receive real-time or near real-time traffic information; and ([0077], [0082])
modify the lane level network graph based on the real-time or near real-time traffic information, wherein the routing or navigation function is performed based on the modified lane level network graph.  ([0077], the real time measurement data is combined with historic measurements to create new data for travel times and traffic densities.  Travel time is directly related to representative speed, which is considered a value that would count as a lane profile.  Additionally, according to applicant’s specification, [0005], changing the “profile” may be included in the lane level network graph, so changing this value also changes and updates the graph.)

For Claim 14, Slavin teaches The apparatus of Claim 11, wherein the at least one dynamic parameter comprises at least one of (a) a representative speed, (b) a sudden braking index, (c) a sudden action index, or (d) an action index.  ([0080-0085], simulations are run using dynamic and historic data.  Speed profiles (representative speed) are generated, which are considered by the applicant as a value that may indicate a profile.  [0046] explains how the process can be done on any number of processing circuitry, connected to a network)

For Claim 16, Slavin teaches The apparatus of Claim 11, wherein the routing or navigation function comprises determining a lane level route from an origin location to a destination location.  ([0002])

For Claim 20, Slavin teaches A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus to: ([0046] explains how the process can be done on any number of processing circuitry, connected to a network.)
receive one or more lane level dynamic profile, each lane level dynamic profile comprising at least one dynamic parameter corresponding to at least one lane of a traversable network; ([0080-0085], simulations are run using dynamic and historic data.  Speed profiles (representative speed) are generated, which are considered by the applicant as a value that may indicate a profile. )
receive a lane level network graph for at least a portion of the traversable network; (Figures 8 and 9 show how graphical information indicate lane connectivity is provided)
assign a cost to the at least one lane based on the at least one dynamic parameter corresponding to the at least one lane; ([0077-0078], using historical data for the lanes, simulations are run that calculate likely travel times and traffic density at the lane level.  These times could be interpreted as a cost.)
perform a routing or navigation function using the cost assigned to the at least one lane and the lane level network graph to generate routing information; and ([0077-0084].  The times calculated in [0077-0078] are used to calculate more general routes at the lane level)
provide the routing information such that a mobile apparatus receives the routing information. ([0046])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin in light of Yang et al (US Pub 2018/0273032 A1), hereafter known as Yang.

For Claim 2, Slavin teaches The method of Claim 1, 
Slavin does not teach further comprising receiving a routing information request from the mobile apparatus, wherein the routing or navigation function is performed based on the routing information request.  
Yang, however, does teach further comprising receiving a routing information request from the mobile apparatus, wherein the routing or navigation function is performed based on the routing information request.  ([0075])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Slavin’s lane level routing method with Yang’s teaching of having the routing request come from the mobile apparatus because it would allow the user to select when they wanted navigation instructions, as the mobile apparatus would be with the user.

For Claim 12, Slavin teaches The apparatus of Claim 11 and a memory, computer program, and processor, 
Slavin does not teach wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least receive a routing information request from the mobile apparatus, wherein the routing or navigation function is performed based on the routing information request.  
Yang, however, does teach the apparatus to at least receive a routing information request from the mobile apparatus, wherein the routing or navigation function is performed based on the routing information request.   ([0075])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Slavin’s lane level routing method with Yang’s teaching of having the routing request come from the mobile apparatus because it would allow the user to select when they wanted navigation instructions, as the mobile apparatus would be with the user.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin in light of Bastiaensen et al (US Pub 2013/0275033 A1), hereafter known as Bastiaensen.

For Claim 5, Slavin teaches The method of Claim 1, wherein the lane level dynamic profile is determined based on at least one of (a) historical probe information or (b) real-time or near real-time probe information.  ([0045-0046], [0080-0085], simulations are run using dynamic and historic data.  Speed profiles (representative speed) are generated, which are considered by the applicant as a value that may indicate a profile.  [0046] explains how the process can be done on any number of processing circuitry, connected to a network)
Slavin does not teach that the historical probe information relate to an epoch corresponding to a current time or real time information corresponding to a sliding time window corresponding to the current time.
Bastiaensen, however, does teach that historic data relate to an epoch corresponding to a current time or real time information corresponding to a sliding time window corresponding to the current time. ([0051-0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Slavin’s lane level routing method with Bastiaensen’s method of having historic data align with epochs of day because, traffic varies wildly over the course of a day.  A lane that is packed during rush hour may be empty at 3 AM.  If traffic information or average speeds are being used to create optimal paths, then using historic data for that time of day will offer more accurate results.

For Claim 15, Slavin teaches The apparatus of Claim 11, wherein the lane level dynamic profile is determined based on at least one of (a) historical probe information or (b) real-time or near real-time probe information.  
Slavin does not teach that the historical probe information relate to an epoch corresponding to a current time or real time information corresponding to a sliding time window corresponding to the current time.
Bastiaensen, however, does teach that historic data relate to an epoch corresponding to a current time or real time information corresponding to a sliding time window corresponding to the current time. ([0051-0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Slavin’s lane level routing method with Bastiaensen’s method of having historic data align with epochs of day because, traffic varies wildly over the course of a day.  A lane that is packed during rush hour may be empty at 3 AM.  If traffic information or average speeds are being used to create optimal paths, then using historic data for that time of day will offer more accurate results.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin in light of Ho et al (US Pub 2019/0120640 A1), hereafter known as Ho.

For Claim 7, Slavin teaches The method of Claim 1, 
Slavin does not teach wherein performing the routing or navigation function comprises using a cost-based routing or path-finding algorithm.  
Ho, however, does teach wherein performing the routing or navigation function comprises using a cost-based routing or path-finding algorithm.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Slavin’s route finding method with Ho’s use of a cost based routing method such as Dijkstra’s algorithm because these are known and effective methods of turning costs for routes into an optimal route.  Slavin even teaches it as prior art [0049], but chooses not to use it here.



For Claim 8, modified Slavin teaches The method of Claim 7, 
Modified Slavin does not teach wherein the cost-based routing or path-finding algorithm is an A* algorithm.  
Ho, however, does teach wherein the cost-based routing or path-finding algorithm is an A* algorithm.    ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Slavin’s route finding method with Ho’s use of a cost based routing method such as Dijkstra’s algorithm because it is a known and effective method of turning costs for routes into an optimal route.  

For Claim 17, Slavin teaches The apparatus of Claim 11, 
Slavin does not teach wherein performing the routing or navigation function comprises using a cost-based routing or path-finding algorithm.  
Ho, however, does teach wherein performing the routing or navigation function comprises using a cost-based routing or path-finding algorithm.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Slavin’s route finding method with Ho’s use of a cost based routing method such as Dijkstra’s algorithm because these are known and effective methods of turning costs for routes into an optimal route.  Slavin even teaches it as prior art [0049], but chooses not to use it here.



Allowable Subject Matter

Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada et al (US Pub 2016/0238404 A1) refers to sudden braking in clusters of areas.
Jain et al (US Pub 2017/0084178 A1) relates to lane level routing.
Park et al (US Pub 2020/0004268 A1) relates to lane level routing and lane graphs that represent lane connections.
Peng et al (US Pub 2020/03480408 A1) relates to lane level routing and using cost functions to find routes.
Marezuk et al (US Pub 2020/0377128 A1) relates to lane level routing and assigning costs to lanes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664